t c summary opinion united_states tax_court mary ann whitacre petitioner v commissioner of internal revenue respondent docket no 14982-02s filed date mary ann whitacre pro_se audrey m morris and charles a hall for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended - - this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented respondent contends that this case should be dismissed for lack of jurisdiction as the petition requests review of respondent’s determination denying relief from liability based upon the provisions of sec_66 as explained in detail below we shall grant respondent’s motion as supplemented background the record establishes and or the parties do not dispute the following a petitioner and mr sonnabend at the time that her petition was filed with the court and at all other times relevant to this case petitioner resided in dallas texas as a resident of texas petitioner is subject_to the community_property_laws of that state for a period of time petitioner was married to henry sonnabend mr sonnabend a certified_public_accountant and senior regional partner with ernst and young like petitioner mr sonnabend was a resident of texas at all relevant times and subject_to the community_property_laws of that state prior to the taxable_year petitioner and mr sonnabend selected as their annual_accounting_period a fiscal_year ending june accordingly petitioner’s taxable_year includes the period from date through date - - petitioner and mr sonnabend separated on date and their divorce became final on date b petitioner’s profession and income petitioner has a bachelor’s degree in pharmacy during the taxable_year she worked as an account executive for certain health care providers and received total wages in the amount of dollar_figure c petitioner’s return and amended_return petitioner timely filed a federal_income_tax return form_1040 for the taxable_year petitioner’s return was prepared by a certified_public_accountant c p a on her return petitioner listed her filing_status as married filing separate petitioner included in income one- half of her wages about dollar_figure and one-half of mr sonnabend’s income of dollar_figure as disclosed to her by mr sonnabend petitioner reported a tax_liability of dollar_figure which was reduced by one-half of the tax withheld from her wages dollar_figure leaving a balance due of dollar_figure petitioner did not claim any credit or payment attributable to mr sonnabend on her return ’ petitioner avers that mr sonnabend did not have any income subject_to_withholding and that he did not make any estimated_tax payments q4e- in date petitioner with the assistance of her c p a filed an amended_return form 1040x for the taxable_year the principal change reflected on the amended_return was the inclusion of her share of estimated_tax payment made in the amount of dollar_figure the bottom line of the amended_return showed a balance due of dollar_figure d petitioner’s request for relief on or about date petitioner filed with respondent form_8857 request for innocent spouse relief for the taxable_year in an attachment to the form petitioner stated that she was requesting equitable relief according to revised guidelines which she quoted as follows if you were married and filed a separate_return ina community_property_state and are now liable for an underpayment or understatement_of_tax you may request equitable relief if you believe it is unfair for you to be liable for the unpaid tax eb respondent’s final notice in date the commissioner utilized a form letter with the record does not definitively reveal who made the estimated_tax payment on date however it would appear that it was made by mr sonnabend also the record suggests that this payment was actually a payment that accompanied a request by mr sonnabend for extension of time to file his separate_return for the taxable_year the record does not reveal whether respondent accepted petitioner’s amended_return this sentence appears in the general instructions accompanying form_8857 - check boxes letter do rev as a final notice of the commissioner’s determination that a taxpayer is not entitled to relief from joint_and_several_liability on a joint_return under either sec_6015 c or f the form letter also served to advise the taxpayer that you can contest our determination by filing a petition with the united_states tax_court on date respondent sent petitioner letter do rev respondent modified the letter by manually typing in the following check box and sentence you are not entitled to equitable relief of liability for the unpaid tax under sec_66 of the internal_revenue_code f petitioner’s petition petitioner appealed respondent’s determination by filing a petition with this court which was docketed as a petition for determination of relief from joint_and_several_liability ona joint_return in her petition petitioner does not identify or invoke any section of the internal_revenue_code under which she seeks relief however the crux of petitioner’s position is clearly revealed in the following passages from the petition according to state community_property_laws if i had not have to claim half his mr sonnabend’s income i would not have owed anything tf you were only to look at my income- -and my withholding--and my payments--i should receive a refund that refund and return of the money i have paid would pay the amount i owe on the last two years it is important to note that i did not have use of his mr sonnabend’s income even though it was community_property g respondent’s motion as previously stated respondent filed a motion to dismiss for lack of jurisdiction the premise of respondent’s motion is that no section of the internal_revenue_code confers jurisdiction on this court to review the commissioner’s denial of relief under sec_66 in respect of unpaid liability on a separately- filed return pursuant to notice respondent’s motion was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and presented argument in support of the pending motion there was no appearance by or on behalf of petitioner at the hearing however petitioner did file a written_statement pursuant to rule c following the hearing the court directed respondent to supplement his motion to provide certain documents relevant to the disposition of his motion respondent so complied discussion we begin by emphasizing that the tax in respect of which petitioner seeks relief is tax that petitioner reported on her separately filed income_tax return for the taxable_year that tax is principally attributable to community_property income - of mr sonnabend if petitioner had not reported that income on the ground that the provisions of sec_66 did not require her to do so respondent might have concluded to the contrary after examining her return and determined a deficiency in her income_tax if that had happened petitioner would have had the right to file a petition for redetermination with this court and invoke the relief provided by sec_66 see sec_6211 a see also 181_f3d_1002 cir affg tcmemo_1997_97 morris v commissioner tcmemo_2002_17 beck v commissioner tcmemo_2001_198 unfortunately for petitioner the foregoing scenario did not occur in short the present action is not one for redetermination as respondent did not determine a deficiency in petitioner’s income_tax rather petitioner commenced the present action asking this court to review respondent’s denial of her request on form_8857 for innocent spouse relief there is no question that the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 in bernal v under certain circumstances sec_66 provides that a taxpayer may be relieved of liability from federal_income_tax on community_property earned by a spouse see bernal v commissioner t c slip op pincite for a summary of the relief provided by that section of particular note is sec_66 which under the conditions enumerated in that section relieves a spouse of liability for tax on an item of community_property attributable to the other spouse --- - commissioner t c _ we held that this court does not have jurisdiction to review the commissioner’s denial of equitable relief under sec_66 in a stand alone i ée independent action commenced by a spouse or former spouse who filed a separate_return we are not unsympathetic to the plight of petitioner who strikes us as a conscientious taxpayer however if we lack jurisdiction as we do we have no alternative but to grant respondent’s motion to dismiss ’ although petitioner cannot pursue the present case in this court she is not without legal remedies thus petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied or not acted on within months sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138 in addition at the hearing on respondent’s motion counsel for respondent acknowledged that if respondent pursues collection against petitioner by either filing a notice_of_federal_tax_lien or serving a final notice_of_intent_to_levy petitioner would be entitled to present appropriate spousal defenses which would include equitable relief under sec_66 see sec_6330 a and d a sec_301 6330-l1 e proced admin regs see also bernal v commissioner t c slip op --- - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an order will be entered qranting respondent’s motion to dismiss for lack of jurisdiction as supplemented
